Exhibit 10(i)5 ALLETE 2008 Form 10-K ALLETE AND AFFILIATED COMPANIES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II Effective January 1, 2009 TABLE OF CONTENTS PAGE ARTICLE 1 Establishment and Purpose 2 ARTICLE 2 Section 409A Plans and Organization 2 2.1 Section 409A Plans 2 2.2 Organization 3 2.3 Section 409A Compliance 3 ARTICLE 3 Administration 3 3.1 Administrator 3 3.2 Duties 3 3.3 Agents 3 3.4 Binding Effect of Decisions 3 3.5 Employer Information 4 ARTICLE 4 Participation 4 4.1 Eligibility and Commencement of Participation 4 4.2 Special Rule for Initial Participation 4 4.3 Termination of Participation 4 ARTICLE 5 Annual Make-Up Award 4 5.1 Eligibility 4 5.2 Amount of Annual Make-Up Award 5 5.3 Payment 6 ARTICLE 6 SERP II Account Balance Plan for Employees 6 6.1 Elective Deferrals 6 6.2 Non-Elective Deferrals 7 6.3 FICA and Other Taxes 8 6.4 Distributions 8 6.5 Additional Distribution Rules 9 6.6 Subsequent Changes in Time and Form of Distributions 11 ARTICLE 7 Accounts and Investments 11 7.1 Establishment of Accounts 11 7.2 Timing of Credits to Accounts 11 7.3 Vesting 11 7.4 Investments 11 7.5 Valuation Date 12 ARTICLE 8 SERP II Retirement Benefit 12 8.1 Eligibility 12 8.2 Vesting and Forfeiture 12 8.3 Retirement Benefit 12 8.4 Time and Form of Distributions 13 8.5 Additional Distribution Rules 13 8.6 Subsequent Changes in Time and Form of Payment 15 8.7 FICA and Other Taxes 15 ARTICLE 9 Payment Acceleration and Delay 16 9.1 Permitted Accelerations of Payment 16 9.2 Permissible Payment Delays 17 9.3 Suspension Not Allowed. 17 ARTICLE 10 Beneficiary Designation 17 10.1 Beneficiary 17 10.2 No Beneficiary Designation 17 ARTICLE 11 Claims Procedures 18 11.1 Presentation of Claim 18 11.2 Notification of Decision 18 11.3 Review of a Denied Claim 19 11.4 Decision on Review 19 11.5 Other Remedies 20 ARTICLE 12 Amendment or Termination 20 ARTICLE 13 Miscellaneous Provisions 20 13.1 Unsecured General Creditor 20 13.2 Employer’s Liability 20 13.3 Nonassignability 21 13.4 No Right to Employment 21 13.5 Incompetency 21 13.6 Tax Withholding 21 13.7 Furnishing Information 21 13.8 Notice 21 13.9 Gender and Number 22 13.10 Headings 22 13.11 Applicable Law and Construction 22 13.12 Invalid or Unenforceable Provisions 22 13.13 Successors 22 APPENDIX A 23 ALLETE AND AFFILIATED COMPANIES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II Effective January 1, 2009 ARTICLE 1 Establishment and Purpose This document includes the terms of the ALLETE and Affiliated Companies Supplemental Executive Retirement Plan II.The purpose of SERP II is to provide eligible Employees (i) an opportunity to elect to defer compensation and (ii) a supplemental Retirement Benefit, the primary purpose of which is to compensate for annual compensation limits and maximum benefit limitations imposed by the Code on Retirement Plans maintained by the Company.SERP II is a successor to the ALLETE and Affiliated Companies Supplemental Executive Retirement Plan (“SERP I”).On December 31, 2004, the Company froze SERP I with respect to all deferrals and vested accrued Retirement Benefits (if any).On January 1, 2005, the Company established SERP II to govern (a) amounts initially deferred after December31, 2004 and investment earnings thereon; (b)Retirement Benefit accruals after December 31, 2004; and (c) accrued but unvested SERP I Retirement Benefits as of December 31, 2004.From January 1, 2005 to the effective date hereof, the Company operated and administered the Plan in all material respects in good faith compliance with the applicable requirements of Section 409A, the final and proposed Treasury Regulations, IRS Notice 2005-1, and all other IRS guidance.The Company now hereby amends and restates SERP II in its entirety to comply with Section 409A, effective January1, 2009.The Company intends that SERP II constitute an unfunded deferred compensation plan for a select group of management or highly compensated employees within the meaning of ERISA sections 201(2), 301(a)(3) and 401(a)(1).All provisions of SERP II shall be interpreted and administered to the extent possible in a manner consistent with the stated intentions.Capitalized terms, unless otherwise defined herein, shall have the meaning provided in Appendix A. ARTICLE 2 Section 409A Plans and Organization 2.1 Section 409A Plans. The provisions of SERP II include terms and conditions applicable to the following 409A Plans: 2.1.1 An elective account balance plan for Employees for purposes of Elective Deferrals; 2.1.2 A non-elective account balance plan for Employees for purposes of Non-Elective Deferrals; and 2.1.3 A non-account balance plan for Employees. 2 2.2 Organization. Except as otherwise provided in this section or in a specific section, all provisions of the Plan apply to all amounts deferred under any Article of the Plan. 2.2.1 The provisions of Article 5 apply only for purposes of identifying employees eligible to receive an Annual Make-Up Award and the amount of the award, if any. 2.2.2 The provisions of Articles 6 and 7 apply only to the extent that SERP II provides for Employees’ Elective Deferrals, or Non-Elective Deferrals or both, which, for purposes of Section 409A, represent the elective and non-elective account balance plans identified in subsections 2.1.1 and 2.1.2, respectively. 2.2.3 The provisions of Article 8 apply only to the extent that SERP II provides for Retirement Benefits, which represent the non-account balance plan identified in subsection 2.1.3. 2.3 Section 409A Compliance. Tothe extent that any provision of the Plan would cause a conflict with the requirements of Section 409A, or would cause the administration of the Plan to fail to satisfy Section 409A, such provision shall be deemed null and void to the extent permitted by applicable law. Nothing herein shall be construed as a guarantee of any particular tax treatment to a Participant. ARTICLE 3 Administration 3.1 Administrator. The Administrator shall administer the Plan or may delegate any of its duties to such other person or persons from time to time as it may designate. Members of the Employee Benefit Plans Committee may participate in SERP II; however, any individual serving on the Employee Benefit Plans Committee shall not vote or act on any matter relating solely to himself or herself. 3.2 Duties. The Administrator has the authority to construe and interpret all provisions of the Plan and, to the extent permitted by Section 409A, the Administrator is authorized to remedy any errors, inconsistencies or omissions, to resolve any ambiguities, to adopt rules and practices concerning the administration of the Plan, and to make any determinations and calculations necessary or appropriate hereunder.The Company shall pay all expenses and liabilities incurred in connection with Plan administration. 3.3 Agents. The Administrator may engage the services of accountants, attorneys, actuaries, investment consultants, and such other professional personnel as are deemed necessary or advisable to assist in fulfilling the Administrator’s responsibilities.The Administrator, the Company and the Board may rely upon the advice, opinions or valuations of any such persons. 3.4 Binding Effect of Decisions. The decision or action of the Administrator with respect to any question arising out of or in connection with the administration, interpretation and application of the Plan and the rules and regulations promulgated hereunder shall be final, conclusive and binding upon all persons having any interest in the Plan.Neither the Administrator, its delegates, nor the Board shall be personally liable for any good faith action, determination or interpretation with respect to the Plan, and each shall be fully protected by the Company in respect of any such action, determination or interpretation. 3 3.5 Employer Information. To enable the Administrator to perform its duties, each Employer shall supply full and timely information to the Administrator on all matters relating to the compensation of its Participants, the date and circumstances of the Participant’s death, Disability or Separation from Service, and other pertinent information as the Administrator may reasonably require. ARTICLE 4 Participation 4.1 Eligibility and Commencement of Participation. Eligible Employees may participate in the Plan, except to the extent provided in Section 8.1 regarding eligibility for Retirement Benefits.Each Plan Year, the Administrator shall notify Eligible Employees of their eligibility to participate in the Plan during the following Plan Year. An Eligible Employee shall become a Participant either upon the initial submission of an election form on which the Eligible Employee has elected Elective Deferrals or upon first receiving an allocation of Non-Elective Deferrals. 4.2 Special Rule for Initial Participation. Within 30 days after the date an individual first becomes an Eligible Employee, the individual may elect to commence participating with respect to compensation to be paid for services performed after the election is filed.This election relating to initial participation in the Plan is available only to Participants who do not participate in any Aggregated Plans.If an Employee whose participation in the Plan is terminated again becomes an Eligible Employee, he or she may elect to defer pursuant to this Section only if the Employee was ineligible to defer compensation in this Plan and all other Related Company elective account balance plans, within the meaning of Section 409A, for the 24 months preceding the date on which the Participant again became eligible to participate in this Plan. 4.3 Termination of Participation. If the Administrator determines in good faith that a Participant is no longer an Eligible Employee, the Participant shall cease active participation in the Plan on the last day of the Plan Year during which the Participant ceased to be an Eligible Employee, and the terms of this Plan shall continue to govern Participant’s Account until the Participant’s Account is paid in full. ARTICLE 5 Annual Make-Up Award 5.1 Eligibility. An Employee who:(i) was a Participant as of September 30, 2006, (ii) has continuously remained an Employee in ALLETE management salary grade SA-SM, and (iii) has continuously participated in the ALLETE Executive Annual Incentive Plan or been eligible to receive a Bonus shall be eligible to receive an Annual Make-up Award.Any other Employee shall be eligible to receive an Annual Make-up Award if the Employee:(i) initially becomes, or again becomes, a Participant after September 30, 2006, (ii) is in ALLETE management salary grade SF-SM, and (iii) participates in the ALLETE Executive Annual Incentive Plan or is eligible to receive a Bonus. 4 5.2 Amount of Annual Make-Up Award. The Annual Make-Up Award shall be the sum of the Flexible Dollar Makeup, the RSOP Allocation Makeup and the RSOP Match Allocation Makeup, each calculated as described in this section. 5.2.1 Flexible Dollar Makeup.The Flexible Dollar Makeup for a Plan Year shall equal the product of A and B, with A equal to the sum of (i) 2% and (ii) the Participant’s life insurance percentage under the Minnesota Power and Affiliated Companies Flexible Compensation Plan for nonunion employees, and B equal to the sum of: (a) the total of the Participant’s Annual Incentive Award and other awards (to the extent included in calculations for the Retirement Plans) for such year, and (b) the Participant’s Salary (determined as of October 1 of the prior Plan Year) in excess of the Code section 401(a)(17) limitation in effect for that Plan Year. 5.2.2 RSOP Allocation Makeup.For a Participant who was a Participant as of September 30, 2006, for so long as he remains continuously eligible as a Participant, the RSOP Allocation Makeup for a Plan Year shall equal the product of C and D, with C equal to the sum of (i) 1.5% and (ii) the percentage (if any) being allocated for that year as an excess amount pursuant to the RSOP, and D equal to the sum of (a) the total of the Participant’s Annual Incentive Award and other award (to the extent included in calculations for the Retirement Plans) for such year, and (b) the amount of the Participant’s Salary in excess of the Code section 401(a)(17) limitation in effect for that Plan Year. For a Participant who becomes a Participant on or after October 1, 2006, the RSOP Allocation Makeup for a Plan Year shall equal the product of E and F, with E equal to the sum of: (i) 6% and (ii) the percentage, if any, being allocated as an excess amount pursuant to the RSOP; and F equal to the sum of (a) the total of the Participant’s Annual Incentive Award and other award (to the extent included in calculations for the Retirement Plans) for the year, and (b) the amount of the Participant’s Salary in excess of the Code section 401(a)(17) limitation in effect for that Plan Year. If a Participant ceases to be an Eligible Employee during a Plan Year, the RSOP Allocation Makeup for that Plan Year will be calculated by:(i) taking into account the full Annual Incentive Award and other award (to the extent included in calculations for the Retirement Plans) and, (ii) with respect to any Participant whose base salary exceeds the Code section 401(a)(17) limitation in effect for that Plan Year, prorating the Participant’s Salary to reflect the period during the Plan Year for which the Participant was an Eligible Employee. 5 5.2.3 RSOP Match Allocation Makeup.The RSOP Match Allocation Makeup for a Plan Year shall equal the excess of G over H, with G equal to the lesser of: (i) the sum of the Participant’s Elective Deferrals out of Salary and RSOP deferrals (including both pre-tax and Roth after-tax deferrals), and (ii) with respect to any Eligible Employee who was a Participant as of September 30, 2006, for so long as he remains continuously eligible as a Participant, 4% of the Participant’s Salary plus Bonus; or with respect to any Eligible Employee who becomes a Participant on or after October 1, 2006, 5% of the Participant’s Salary plus Bonus; and H equal to RSOP matching contributions for the Plan Year on behalf of the Participant. 5.3 Payment. Except to the extent deferred in accordance with this Plan, the Annual Make-Up Award for any year shall be paid between January 1 and March 15 of the year following the year to which the award relates. ARTICLE 6 SERP II Account Balance Plan for Employees 6.1 Elective Deferrals. 6.1.1 Deferral Elections.For each Plan Year, a Participant may elect to defer some or all of Salary, Bonus, and, if eligible, an Annual Make-up Award, Severance Pay and Other Awards.Elections are effective on a calendar year basis and become irrevocable no later than the date specified by the Administrator, but in any event before the beginning of the Plan Year to which the elections relate.A Participant’s elections will become effective only if the forms required by the Administrator have been properly completed and signed by the Participant, timely delivered to the Administrator, and accepted by the Administrator.A Participant who fails to file elections before the required date will be treated as having elected not to defer any amounts for the following Plan Year.For any Plan Year the Administrator may, in its sole discretion, decide not to allow one or more Participants to defer certain types of compensation. 6.1.2 Special Rule for Performance-Based Compensation.The Administrator, in its complete and sole discretion, may allow a Participant to revise a deferral election with respect to a Bonus if the Administrator determines that the Bonus is performance-based compensation within the meaning of Section 409A and the election becomes irrevocable no later than the earlier of: (a) six months preceding the end of the performance period to which the Bonus relates; or (b) the date as of which the Bonus has become readily ascertainable, within the meaning of Section 409A. 6 6.1.3 Special Rule for Severance Pay.A Participant may elect to defer all or a portion of Severance Pay by filing with the Administrator an irrevocable deferral election no later than the date the Participant obtains a legally binding right to the Severance Pay. 6.1.4 Cancellation of Deferral Election due to Disability.If a Participant becomes disabled, the Administrator may, in its sole discretion, cancel the Participant’s deferral election, with respect to amounts to be deferred on or after the cancellation, by the end of the year during which the Participant becomes disabled, or, if later, the 15th day of the third month following the date on which the Participant becomes disabled.For purposes of this Section, a Participant shall be disabled if the Participant is suffering from any medically determinable physical or mental impairment resulting in the Participant’s inability to perform the duties of his position or any substantially similar position, if such impairment can be expected to result in death or can be expected to last for a continuous period of six months. The Participant may elect to defer amounts for the Plan Year Following his return to employment and for every Plan year thereafter while an Eligible Employee, provided the Participant's deferral election otherwise complies with all of the requirements of this Section. 6.1.5 Cancellation of Deferral Election due to Unforeseeable Emergency.If a Participant experiences an Unforeseeable Emergency during a Plan Year, the Participant may submit to the Administrator a written request to cancel Elective Deferrals for the Plan Year to satisfy the Unforeseeable Emergency.If the Administrator either approves the Participant’s request to cancel Elective Deferrals for the Plan Year, or approves a request for a distribution of in accordance with Section 6.4.6, then effective as of the date the request is approved the Administrator shall cancel the Participant’s deferral elections for the remainder of the Plan Year.A Participant whose Elective Deferrals are canceled during a Plan Year in accordance with this section may elect Elective Deferrals for the following Plan Year; provided, however, if required to comply with Treasury Regulations section 1.401(k)-1(d)(3), the Participant may not elect to defer any amounts attributable to periods less than six months from the date on which the Participant receives a distribution on account of an Unforeseeable Emergency. 6.1.6 Withholding of Deferrals.The Administrator will withhold Elective Deferrals not later than the end of the calendar year during which the Company would otherwise have paid the amounts to the Participant but for the Participant’s deferral election.The Administrator will not withhold Elective Deferrals from a Participant’s Salary during any period in which the Participant is on an unpaid leave of absence. 7 6.2 Non-Elective Deferrals. 6.2.1 Annual Make-Up Award.If the Administrator determines that a Participant’s Salary exceeds the Code section 401(a)(17) limit, the Administrator shall automatically credit the Participant’s Annual Make-up Award to the Participant’s Account. 6.2.2 162(m) Deferrals.The Administrator shall automatically credit a Participant’s 162(m) Deferrals to the Participant’s Account. 6.3 FICA and Other Taxes. For each Plan Year during which a Participant has Deferrals, the Participant’s Employer(s) shall, in a manner determined by the Employer(s), withhold the Participant’s share of FICA and other required employment or state, local, and foreign taxes on Deferrals from that portion of the Participant’s Salary, Bonus, Annual Make-up Award, Severance Pay, Other Award and in the event of a 162(m) Deferral, the Participant’s compensation generally, that is not deferred. To the extent permitted by Section 409A, the Administrator may reduce a Participant’s Deferrals to the extent necessary to pay FICA and other employment, state, local and foreign taxes. 6.4 Distributions. The Plan provides for distributions in a Specified Year, or upon a Separation from Service, death, Disability, or Unforeseeable Emergency.At the time of a Participant’s initial deferral election, a Participant may elect to receive a distribution:(i) with respect to Elective Deferrals, in a Specified Year; and (ii) with respect to all Deferrals, upon the earlier of Separation from Service, death or Disability.In each subsequent Plan year, a Participant may elect to have all or any portion of that year’s Elective Deferrals distributed either in a Specified Year, subject to the restrictions in Section 6.4.1, or in accordance with the Participant’s prior elections for distributions other than in a Specified Year.Except as otherwise provided in the Plan, a Participant’s distribution elections are irrevocable and will govern the Deferrals to which the election relates until the amounts covered by the election are paid in full or until subsequently changed in accordance with Section 6.6.Notwithstanding any elections by a Participant, all distributions are subject to the provisions of Section 6.4.1 Specified Year.A Participant may elect to receive a distribution of Elective Deferrals in a Specified Year, which may be no earlier than the third Plan Year beginning after the date on which the Participant initially elects to receive a distribution in a Specified Year.Except as otherwise provided in this subsection or in Section 6.6, once a Participant has elected to receive a distribution in a Specified Year, the Participant may not elect to receive a distribution in a different Specified Year.Beginning during the year preceding any Specified Year previously elected by the Participant, the Participant may elect to receive a distribution of Elective Deferrals in a later Specified Year, subject, however, to the restrictions of this subsection.All amounts distributed in a Specified Year will be paid in a single lump sum. 6.4.2 Separation from Service.A Participant may elect to receive a distribution commencing either upon a Separation from Service, or during any of the first five years following the year of the Separation from Service.A Participant may elect to receive a distribution in the form of a lump sum, monthly installments over a period of five (5), ten (10), or fifteen (15) years, or a combination of both a lump sum and installments. 8 6.4.3 Disability.A Participant may elect to receive a distribution on account of Disability.Distributions upon Disability will commence on the earlier of the Participant’s 65th birthday or the second anniversary of the Disability, unless changed in accordance with Section 6.6.A Participant may elect to receive the distribution in the form of a lump sum, monthly installments over a period of five (5), ten (10), or fifteen (15) years, or a combination of both a lump sum and installments.Notwithstanding any other election by a Participant relating to a distribution upon Disability, if a Participant dies after commencement of a Disability but before the year during which distributions would commence, the Participant’s Account shall be distributed in accordance with the Participant’s election regarding distributions upon death. 6.4.4 Death.A Participant may elect to receive a distribution commencing upon death or during any of the first five years following the year of death. A Participant may elect to receive a distribution in the form of a lump sum, monthly installments over a period of five (5), ten (10), or fifteen (15) years, or a combination of both a lump sum and installments. 6.4.5 Unforeseeable Emergency.A Participant may submit a written request for a distribution on account of an Unforeseeable Emergency.Upon approval by the Administrator of a Participant’s request, the Participant’s Account, or that portion of a Participant’s Account deemed necessary by the Administrator to satisfy the Unforeseeable Emergency (determined in a manner consistent with Section 409A) plus amounts necessary to pay taxes reasonably anticipated because of the distribution, will be distributed in a single lump sum. 6.5 Additional Distribution Rules. 6.5.1 Default Time and Form of Distribution.If a Participant fails timely to elect a time and form of distribution, the Participant’s Account will be distributed upon any Separation from Service, including death, in the form of a single lump sum payment. 6.5.2 Commencement of Distributions.Except as otherwise provided in this section, if a Participant has elected to receive a distribution commencing upon a Distribution Event, or if a distribution is required upon a Distribution Event, distribution will commence between the date of the Distribution Event and the end of the year in which the Distribution Event occurs.If a Participant has elected, or is required, to receive a distribution commencing upon a Distribution Event, and the Distribution Event occurs on or after October 1 of a Plan Year, the distribution may, to the extent permitted by Section 409A, commence after the Distribution Event and on or before the 15th day of the third calendar month following the Distribution Event, even if after the end of the year during which the Distribution Event occurs; provided, however, the Participant will not be permitted, directly or indirectly, to designate the taxable year of the distribution.If a Participant has elected to receive a distribution commencing during any of the first five years following the year of a Distribution Event, the distribution will commence during the year elected by the Participant.If a Participant has elected to receive a distribution in a Specified Year, the distribution will occur during the Specified Year.Any distribution that complies with this section shall be deemed for all purposes to comply with the Plan requirements regarding the time and form of distributions. 9 6.5.3 Installments.If a Participant elects to receive distributions in monthly installments, the Participant’s Account will be paid in substantially equal monthly installments in consecutive years over the period elected by the Participant.Each monthly installment will be paid during the Plan Year in which it is due, commencing as described in Section 6.5.2.During the Plan Year in which distributions commence, the Participant will receive one installment for each calendar month beginning after the date of the Distribution Event, or, if the Participant has elected to receive a distribution commencing during any of the first five years following the year of a Distribution Event, one monthly installment for each calendar month beginning after the anniversary date of the Distribution Event.During the distribution period, the Participant’s Account will be credited with interest compounded monthly at a rate of 7.5% per year.Any installment distribution that complies with this section shall be deemed for all purposes to comply with the Plan requirements regarding the time and form of distributions. 6.5.4 Death After Commencement of Distributions.Upon the death of a Participant after distributions of the Participant’s Account have commenced, the balance of the Participant’s Account will be distributed to the Participant’s Beneficiary at the same times and in the same forms that the Account would have been distributed to the Participant if the Participant had survived. 6.5.5 Distributions to Specified Employees.Notwithstanding anything to the contrary in this Plan, if a Participant becomes entitled to a distribution on account of a Separation from Service and is a Specified Employee on the date of the Separation from Service, distributions shall not commence until the earlier of:(i) the expiration of the six-month period beginning on the date of Participant’s Separation from Service, or (ii) the date of Participant’s death.Payments to which a Specified Employee would otherwise be entitled during this six-month period shall be accumulated and paid, together with earnings that have accrued during this six-month delay, during the seventh month following the date of the Participant’s Separation from Service, or, if earlier, the date of the Participant’s death. 6.5.6 Effect of Change in Control.Notwithstanding a Participant’s elections regarding distributions upon a Separation from Service and a distribution in a Specified Year, if (a) the Participant has a Separation from Service within two years following a Change in Control or (b) a Change in Control occurs within six months after the Participant has a Separation from Service, the Participant shall receive a distribution of the Participant’s entire Account in a single lump sum upon the later of the Separation from Service or the Change in Control, whether or not distributions have already commenced. 10 6.6 Subsequent Changes in Time and Form of Distributions. A Participant may, in accordance with rules, procedures and forms specified from time to time by the Administrator, elect to change the time of commencement or change the form in which the Participant’s Account is distributed or both, provided that:(i) the Participant elects at least twelve (12) months prior to the date on which payments are otherwise scheduled to commence; (ii) the new election does not take effect for at least twelve (12) months; and (iii) with respect to changes applicable to distributions in a Specified Year or upon Separation from Service, the distributions must be deferred for at least five (5) years from the date the distributions would otherwise have been paid, or in the case of installment payments, five (5) years from the date the installments were scheduled to commence.For purposes of this section, distributions on account of a Specified Year are considered scheduled to commence on January 1 of the Specified Year and all other distributions are considered to commence on the date of the Distribution Event, or if the Participant has elected a later year for commencement, January 1 of the year elected by the Participant.Any election in accordance with this section to change the time or form or both shall be irrevocable on the date it is filed with the Administrator unless subsequently changed pursuant to this Section. ARTICLE 7 Accounts and Investments 7.1 Establishment of Accounts. The Company will establish notional accounts for each Participant as the Administrator deems necessary or advisable from time to time.The Company will establish a Participant’s Account at the earlier of the time a Participant first elects to defer any amounts into the Account or the time the Company first credits non-elective amounts to the Account.Each Account shall be credited as appropriate with deferrals and earnings with respect to deferrals and debited for distributions from the Account. 7.2 Timing of Credits to Accounts. The Administrator shall credit a Participant’s Elective Deferrals to the Participant’s Account(s) not later than the end of the calendar year during which the Company would otherwise have paid the amounts to the Participant but for the Participant’s deferral election.The Administrator shall credit Non-Elective Deferrals at such times and in such amounts as the Administrator determines. 7.3 Vesting. All Participant Accounts are fully vested at all times. 7.4 Investments. The Administrator may select investment funds to use for measuring notional gains and losses credited or debited to Participant’s Accounts.The Administrator will establish, from time to time, rules and procedures for allowing each Participant who has not had a Distribution Event to designate which one or more of the selected investment funds will be used to determine the notional gains and losses credited or debited to the Participant’s Accounts prior to commencement of distributions. 11 7.5 Valuation Date. As of each Valuation Date, each Account will be adjusted to reflect the effect of notional investment gains or losses, additions, distributions, transfers and all other transactions with respect to that Account since the previous Valuation Date. ARTICLE 8 SERP II Retirement Benefit 8.1 Eligibility. The provisions of Article 8 apply only to Eligible Employees who were eligible for
